DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for want of prosecution. A case management conference was held September 4, 2008. Plaintiffs were directed to confer with Defendant. As of January 30, 2009, that had not happened.
On January 30, 2009, a Journal Entry was issued by the court, directing Plaintiffs to provide certain information to the court. That Journal Entry also stated that if Plaintiffs did not contact the court within 14 days of the date of the Journal Entry, the appeal would be dismissed for lack of prosecution. As of this date, Plaintiffs have not responded to the court's request. As a result, the court concludes the appeal should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this _____ day of February 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed. *Page 2
This document was signed by Magistrate Jeffrey S. Mattson on February23, 2009. The Court filed and entered this document on February 23,2009. *Page 1